Citation Nr: 0802274	
Decision Date: 01/22/08    Archive Date: 01/30/08

DOCKET NO.  04-43 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The Board notes that the veteran's December 2004 VA Form 9, 
in addition to entitlement to service connection for hearing 
loss, includes the appealed issue of entitlement to service 
connection for asbestosis.  As an August 2005 rating decision 
granted the veteran's claim of entitlement to service 
connection for asbestosis, such issue is no longer in 
appellate status.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks service connection for hearing loss.  The 
veteran contends that his current hearing loss is due to in-
service noise exposure as a metal worker while in service.

The veteran's service medical records do not reveal any 
complaint, treatment or diagnosis of hearing impairment.  The 
veteran's hearing was tested upon induction and separation 
and found to be normal.  The veteran's DD Form 214 reflects 
that his military occupational specialty was shipfitter 
(metal) (SFM - 0000).  Pursuant to the provisions of 38 
U.S.C.A. § 1154(a), the Board finds that the circumstances of 
the veteran's service, including military training, would be 
consistent with exposure to loud noise in service.

The veteran first indicated that he had hearing loss in his 
claim received in March 2003, more than thirty years after 
separation from service.  The veteran, however, has submitted 
records of audiometric tests performed by his former 
employer, Allied Chemical Corp., from February 1978 to 
November1987.  The results of these audiological examinations 
indicate that the veteran has a hearing loss disability as 
defined by 38 C.F.R. § 3.385.  The veteran has also submitted 
an undated and uninterpretted audiometric examination graph 
as well as a statement from a private hearing instrument 
specialist (HIS), dated September 2004, indicating that he 
has "bilateral hearing loss with high frequency damage with 
notch at 6000 hz indicating possible noise trauma."

The record reveals that the veteran worked as a metal worker 
and had the hobbies of hunting and target shooting after 
service.

There is no opinion of record as to whether the veteran's 
current hearing impairment is related to his in service loud 
noise exposure.  The veteran has not been afforded a VA 
examination regarding bilateral hearing loss and tinnitus.

Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide 
a medical examination and/or obtain a medical opinion when 
there is: (1) competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

In light of the above, evidence that the veteran has a 
current hearing impairment pursuant to 38 C.F.R. § 3.385, 
evidence establishing that the veteran was exposed to loud 
noise as a metal worker in service, and the lack of any 
opinion as to whether the veteran's exposure to loud noise in 
service is related to his current hearing loss disability, 
the veteran must be afforded a VA medical examination.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, onset and etiology of 
any hearing loss found to be present.  
The claims folder should be made 
available to and reviewed by the 
examiner.  All indicated studies, 
including an audiological evaluation, 
should be performed, and all findings 
should be reported in detail.  The 
examiner should opine as to whether it is 
less likely than not (less than a 50 
percent probability), at least as likely 
as not (a 50 percent or greater 
probability), or more likely than not 
(greater than 50 percent probability) 
that the veteran's hearing loss is 
related to or had its onset during 
service.  The examiner should comment 
upon the veteran's loud noise exposure 
while in service.  The rationale for all 
opinions expressed should be provided in 
a legible report.

2.  Thereafter, adjudicate the veteran's 
claim.  If the benefit sought on appeal 
is not granted, the RO should issue the 
veteran and his representative a 
supplemental statement of the case and 
provide the veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





